DETAILED ACTION
Applicant’s 01/13/2022 response to the previous 10/21/2021 Office action has been considered and entered.

This is a Final Office Action on the Merits and is directed towards claims 1-15 and 17-20 as amended and/or filed on 01/13/2022.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 18 September 2018 (20180918).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments

It is noted that the 01/13/2022 submission does not include sufficient arguments against the Examiners contentions with regard to the obviousness to combine the teachings of Khatwa and PTGSO with Ramachandra as relied upon and set forth in said previous Office action.  Accordingly, it is considered that the Applicant agrees with the Examiners explanations of what the references teach and the obviousness of the combinations thereof.  Applicant’s statement that “Further, neither Ramachandra, Khatwa, nor Problematic Taxiway Geometry Study Overview (PTGSO) (DOT/FAA/TC-18/2 January 2018 Final Report provide the element, "cause the display device to display a design hot-spot alert on the image when an area on the route includes at least one predefined problematic geometry," nor are they asserted to.” Is not considered a sufficient argument against the Examiners contention because as set forth on pages 26+ of said previous Office action PTGSO clearly teaches a database of  “predefined problematic geometries”   in Figure 4, i.e. the yellow circles at points E1, E2, E3, C1, C2 and C3 and as stated on page 27 Ramachandra would have the ability to display the design hot spots stored in the problematic taxiway geometry scenarios database taught by PTGSO and no convincing arguments against such a contention were submitted.  

Applicant’s 01/13/2022 amendments to the claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and they are not persuasive for at least the following reasons.  
5A.	Applicant argues on page 11 inter alia:
“Ramachandra uses the phrase "hot-spots," but they do not have the same definition/determination as those introduced by the present invention. For example, with respect to traffic, Ramachandra does not provide a current traffic congestion analysis hot-spot. Instead, Ramachandra is limited to only displaying areas on the airport surface that have a known historical reputation for potentially causing congestion (see, Office Action page 12 citing Ramachandra Col. 10-Col.11; also, page 21 of the Office Action). In other words, Ramachandra does not provide the element, "cause the display device to display a traffic hot- spot alert at a location on the route in which a traffic is currently causing congestion, while the traffic is causing congestion at the location on the route." (emphasis added). The element of Ramachandra used to find the traffic hot-spot is actually a physical location and does not require processing current traffic data.”

5A. Examiners Response:
	Applicants arguments are untenable because although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


See the following case law:
In re Heck, 216 USPQ 1038 (CA FC 1983)
Similarly relative terms in claims are given broadest reasonable interpretation during patent application’s prosecution.


In this regard, the Examiner has given the BRI to the limitation “hot-spots”.  Applicants arguments that “Ramachandra uses the phrase "hot-spots," but they do not have the same definition/determination as those introduced by the present invention. For example, with respect to traffic, Ramachandra does not provide a current traffic congestion analysis hot-spot. Instead, Ramachandra is limited to only displaying areas on the airport surface that have a known historical reputation for potentially causing congestion” are untenable for several reasons.  
First because the limitation “ a traffic hot-spot alert” has been given its broadest reasonable interpretation (BRI) and as such the Examiner considers the traffic notifications such as items 210, 212, 216 and 248 as a “traffic hot-spot alert” because it is indicating a “hot-spot” of the presence of traffic in a specific location 210, 212 on taxiway/route 206 and generating traffic alerts 216, 248.  
Second, because items 210 and 212 are taught by Ramachandra to be “real time” indications of traffic conditions of planes either moving, stopped or even “a possible incursion in 6 minutes” along the new runway 206 as explained in Col. 9, lines 57+:
“(32) With continued reference to FIG. 2, symbols representing neighbor traffic/relevant traffic within the pictorial representation are displayed showing their location and orientation (traffic 210, 212, and 214). The symbols for traffic 210, 212, and 214 may also have text labels alongside them (for example, label 216), which provide additional relevant information. In pictorial representation 200, the neighbor traffic/relevant traffic is not only along the new runway 206, but may cross over it when aircraft 100 is predicted to be at that point. For example, the label 218, associated with traffic 214, provides the relevant information that, at that location, and with respect to that traffic 214, there may be a delay of six minutes due to a possible incursion onto the new runway 206 by traffic 214”

	Accordingly, Applicant’s allegation that the “Ramachandra is limited to only displaying areas on the airport surface that have a known historical reputation for potentially causing congestion” is untenable.  
Per the following case law In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here, the Examiner has pointed out the specific teachings of the patent and it is considered that the reasonable inferences which one skilled in the art would logically draw therefrom from Ramachandra is that Ramachandra not only teaches displaying real time traffic conditions 210, 212, 216, etc. on the runway as explained above, Ramachandra ALSO teaches “ (ii) known hotspots for the airport, such as bottleneck areas and areas of high congestion; “ in Col 12, lines 7+ which is considered as teaching identifying a “hotspot” based on “traffic” in areas of “high congestion” because “congestion” by definition is “the state of being crowded and full of traffic”.  Accordingly Ramachandra teaches a “traffic hotspot” is not only exactly where one plane is located on a runway, but any number of additional planes other than just 210 and 212 that might be on the runway as well.  These additional planes would create congestion that connotes a “hotspot for the airport” in “areas of high congestion” and would prompt a “high congestion hotspot” indicator to indicate exactly on the map in fig. 2 where and when there was “high congestion” just as Fig. 2 indicates the “geometrical hotspot” 220.  Another way to look at it is as plane 210 and 212 approach each other and become “crowded” together or runway 206 becomes “full of traffic” with planes 210, 212 and any additional number of planes that may be on the runway at the same time that their “indicators” “Traffic 4 and Traffic 3” would change to a “traffic hotspot” as taught by Ramachandra and also the reasonable inferences which one skilled in the art would logically draw therefrom.

5B.	Applicant argues on page 11 inter alia:
“Separately, Ramachandra displays icons to show traffic at respective current locations. A pilot using Ramachandra would have to view the traffic icons and predict a potential traffic congestion problem as a mental exercise. Applicants disagree that a traffic icon rendered to communicate a location of a traffic (for which there could be many located in the viewing area) is analogous to an icon rendered at a location on the route that is determined to presently be a traffic [congestion] hot-spot.”


5B. 	Examiners Response:

Applicants arguments are untenable because although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  As explained immediately above, Ramachandra would combine the traffic icons 210, 212, 216 “Traffic 4” and “Traffic 3” into a traffic congestion hot-spot indicator or “high congestion hotspot” indicator when the locations became “crowded” with each other or any number of other additional planes that may be on the runway.  Further, and vice versa as the “traffic” disperses and becomes no longer “crowded” the indicators would revert back to their individual indicators 210, 212, 216.

5C. Applicant argues on page 11 inter alia:

“On page 15 of the Office Action, is there a typo? Was it intended to state, "Regarding item A above, Khatwa does ...?
Regardless, Khatwa does not remedy the deficiency of Ramachandra with respect to the element, "cause the display device to display a traffic hot-spot alert at a location on the route in which a traffic is currently causing congestion, while the traffic is causing congestion at the location on the route." 

5C. Examiners Response:

Applicants arguments are untenable because although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims and given the BRI as explained above, Ramachandra teaches the claimed limitations.	
A reading of the Office action shows that Ramachandra appears to disclose the limitations with regard to displaying signage as explained therein and then proceeds to also disclose what Khatwa is relied upon to teach and the obviousness of the combination.  
With regard to Applicant’s allegation that “Khatwa does not remedy the deficiency of Ramachandra with respect to the element, cause the display device to display a traffic hot-spot alert at a location on the route in which a traffic is currently causing congestion, while the traffic is causing congestion at the location on the route.” It is considered that Khatwa does appear to remedy the deficiency of Ramachandra with respect to the element above because Khatwa is also detecting traffic causing congestion at the location on the route in for example, Col. 7, lines 32+:
“(24) The weather data 120 supplied to the processor architecture 104 is representative of at least the location and type of various weather cells. The data supplied from the TCAS 124 includes data representative of other aircraft in the vicinity, which may include, for example, speed, direction, altitude, and altitude trend. In certain embodiments, the processor architecture 104, in response to the TCAS data, supplies appropriate display commands to the display element 106 such that a graphic representation of each aircraft in the vicinity is displayed on the display element 106..”

Wherein it is understood that Khatwa would cause the display device of Ramachandra to display a traffic hot-spot alert at a location on the route in which aircraft traffic is currently in “real-time” causing congestion, while the traffic is causing congestion at the location on the route because “ each aircraft in the vicinity is displayed on the display element 106.” In “real time” as taught by  Khatwa Col. 8, lines 56+
“(30) In operation, a flight deck display system as described herein is suitably configured to process the current real-time geographic position data, the current real-time heading data, the airport feature data, and possibly other data to generate image rendering display commands for the display element 106. Thus, the synthetic graphical representation of an airport field rendered by the flight deck display system will be based upon or otherwise influenced by at least the geographic position and heading data and the airport feature data.”

	For at least these reasons in addition to those immediately above when considered entoto, Applicant’s arguments are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 received on 01/13/2022 contains “limitations” that appear to be paragraph citations [0026] and [0042] in for example the locations indicated below.  

    PNG
    media_image2.png
    51
    333
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    93
    354
    media_image3.png
    Greyscale

For examination purposes the Examiner has ignored these “limitations”.  However appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 10290217 B1 to Ramachandra; Sripathi et al. (Ramachandra) in view of in view of US 9517844 B2 to Khatwa; Ratan et al. (Khatwa)(Cited in the 09/03/2021 IDS) and further in view of Problematic Taxiway Geometry Study Overview (PTGSO) (DOT/FAA/TC-18/2 January 2018 Final Report).

Regarding claims 1, 8 and 15 Ramachandra teaches in for example, the figures below:

    PNG
    media_image4.png
    738
    503
    media_image4.png
    Greyscale
 


    PNG
    media_image5.png
    503
    556
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    628
    431
    media_image6.png
    Greyscale

And associated descriptive texts a system 100, method in Fig. 4 and control module 104 for an aircraft 100 for contextual alerts in Fig. 2 item 220 during ground operations as shown in Fig. 2 above, comprising: 
an aircraft 100 comprising a source of airport feature data associated with an airport field in Fig. 1 item 114 and Col. 6, lines 64+:
“(20) In various embodiments, the control module 104 is additionally operationally coupled to one or more databases 114. The databases 114 may include an airport features database, having therein maps and geometries, as well as airport status data for the runways and/or taxi paths at the airport; the airport status data indicating operational status and directional information for the taxi paths (or portions thereof). Airport status data also includes hot-spot information, which means known high-congestion areas and details related thereto. Additionally, the databases 114 may include a terrain database, having therein topographical information for the airport and surrounding environment.”; 

a source of navigation data including a current location and heading of an aircraft in Fig. 1 items 116 and 108 in Col 4, lines 13+:
“(10) The FMS 108 is configured to provide real-time navigation data and/or information regarding operation of the aircraft 100, including real-time flight guidance for aircraft 100. In operation, the FMS 108 may further be integrated with, or receive and process, real-time data and information from a sensor system 20 and a navigation database 116. “; 

a source of an assigned runway in Fig. 1 items 56 ATC and 202/204 respectively:
in Col. 6, lines 21+: “(18) External sources 50 communicate with the aircraft 100, generally by way of transceiver 106. External sources include: weather and surface data sources 52, such as a source for meteorological terminal aviation weather reports (METARS), automatic terminal information service (ATIS), datalink ATIS (D-ATIS), automatic surface observing system (ASOS); traffic data system(s) 54; air traffic control (ATC) 56…”

and Col. 9, Lines 41+: “…Accordingly, as indicated on FIG. 2, the originally assigned runway, referred to as original runway 202, is rendered in a first format and labeled with text at 204; and, the new runway 206 is rendered in a second format and labeled with text 208…”; 
a problematic scenarios database comprising predefined problematic geometries in Fig. 1 item 114 in Col. 6, lines 67+ “The databases 114 may include an airport features database, having therein maps and geometries,” and 
Col. 12, lines 5+:“The relevant stored data may include, (i) airport features, such as locations, dimensions, and orientations of taxiways and runways, as well as their current condition; (ii) known hotspots for the airport, such as bottleneck areas and areas of high congestion; “;

Wherein given the BRI it is understood that known hotspots for the airport such as “bottleneck areas” connotes a “predefined problematic geometry” as further evidenced by the teachings found Col. 10, lines 4+ wherein it is taught that “(33) A hotspot 220, located at a turn in the new runway 206, is indicated by one or more of a symbol and text.” Connotes a “predefined problematic geometries” of a “turn”;

a source of traffic data 54 in Fig. 1 and Col. 6, Lines 21+:
“(18) External sources 50 communicate with the aircraft 100, generally by way of transceiver 106. External sources include: weather and surface data sources 52, such as a source for meteorological terminal aviation weather reports (METARS), automatic terminal information service (ATIS), datalink ATIS (D-ATIS), automatic surface observing system (ASOS); traffic data system(s) 54; air traffic control (ATC) 56; and a variety of other radio inputs. The weather data is understood to be weather data at or relevant to, the runways under analysis. The traffic data system(s) 120 include numerous systems for providing real-time neighbor/relevant traffic data and information. For example, traffic data sources 54 may include any combination of: traffic collision avoidance system (TCAS), automatic dependent surveillance broadcast (ADS-B), traffic information system (TIS), crowd sourced traffic data and/or another suitable avionics system. Flight traffic information that is received from the traffic data system may include, for each neighbor aircraft of a plurality of neighbor aircraft, one or more of a respective (i) instantaneous position and location, vertical speed, and ground speed, (ii) instantaneous altitude, (iii) instantaneous heading of the aircraft, and (iv) aircraft identification.

And Col. 9, lines 57+: (32) With continued reference to FIG. 2, symbols representing neighbor traffic/relevant traffic within the pictorial representation are displayed showing their location and orientation (traffic 210, 212, and 214). The symbols for traffic 210, 212, and 214 may also have text labels alongside them (for example, label 216), which provide additional relevant information. In pictorial representation 200, the neighbor traffic/relevant traffic is not only along the new runway 206, but may cross over it when aircraft 100 is predicted to be at that point. For example, the label 218, associated with traffic 214, provides the relevant information that, at that location, and with respect to that traffic 214, there may be a delay of six minutes due to a possible incursion onto the new runway 206 by traffic 214.”; 

a display device 112/24 in Fig. 1 and Col. 5, lines 4+:
“(14) The display system 112 includes a display device 24. The display system 112 is configured to continuously receive real-time flight status and flight plan information from the FMS 108. The control module 104 and the display system 112 are cooperatively configured to generate the commands (“display commands”) for the display device 24 to render thereon the various graphical user interface elements, tables, menus, buttons, and pictorial images, as described herein. Specifically, as described below, the display device 24 may render one or both of: a tabular display 26 and a pictorial display 28. In exemplary embodiments, the display device 24 is realized on one or more electronic display devices configured as a combination of an alphanumeric display, a vertical situation display (VSD) and a lateral navigation display (ND). During operation, the VSD continuously renders and updates a graphical representation of the aircraft 100 at its current location, additionally rendering the airspace, air traffic, navigational reference points, and a vertical flight plan associated with a flight plan of the aircraft 100. During operation, the ND continuously renders and updates a top-down graphical representation of the aircraft 100 at its current location (also referred to herein as a pictorial representation) and a route associated with a lateral flight plan of the aircraft 100; additionally, the ND may continuously overlay the graphical representation with one or more information layers of the terrain, meteorological conditions, airspace, air traffic, and navigational reference points. When the aircraft 100 is in the air, the displayed route may be part of a landing procedure, and when the aircraft 100 is on the ground, the displayed route may be a taxi route. Each of the VSD and ND are responsive to display commands from the control module 104 and/or display system 112. As mentioned above, in some embodiments, the display system 112 may be an integral part of the EFB 190.”; and  

a control module 104 operationally coupled to the source of airport feature data 114, the source of navigation data 108, the source of the assigned runway 50/56, the problematic scenarios database 114, the display device 112/24, and the source of traffic data 54 in Fig. 1 above, the control module 104 configured to: 
receive the assigned runway 206 in step 408 from air traffic control 56 in Col. 11, lines 66+ :
“(42) At 408, a runway change notification is received, which provides a new runway. At 410, responsive to receiving the runway change notification, the runway change is processed with the received data. Additionally, at 410, the control module 104 may reference and process relevant stored data with the received data, the original runway and the new runway. The relevant stored data may include, (i) airport features, such as locations, dimensions, and orientations of taxiways and runways, as well as their current condition; (ii) known hotspots for the airport, such as bottleneck areas and areas of high congestion; (iii) terrain, such as nearby mountain peaks; and, (iv) navigation data, such as departure procedures and arrival procedures. The relevant stored data may be referenced or received from one or more of DB(s) 114, memory 152, and database 156. The processing at 410 may include ensuring that the new runway matches the departure procedure. In the case of a runway change during an approach, the processing at 410 may include ensuring that the new runway matches the approach procedure.”; 

construct, using airport feature data, a route for the aircraft to travel from its current location to the assigned runway in Fig. 2 items 206 “new runway“, the route including a travel direction as indicated in Fig. 2; 
cause the display device to render an image showing the aircraft 100 at the current location and heading on the airport field on the display system in Fig. 2 above; 
analyze the route to identify relevant signage features which given the BRI connote runway numbers 19L and 19R and text labels 204 and 208, defined as signage features associated with the route such as given the BRI the initially assigned runway 204 and the changed runway 208 in Col. 9, Lines 34+
“A runway 19R and a runway 19L are depicted. “ and
Col. 9 lines 41+:
“Accordingly, as indicated on FIG. 2, the originally assigned runway, referred to as original runway 202, is rendered in a first format and labeled with text at 204; and, the new runway 206 is rendered in a second format and labeled with text 208. In an example, a first format, such as a first color, is used for the original runway, and a second format, such as a second color that is different from the first color, is used for the new runway.” ; 

cause the display device to render the relevant signage features 204 and 208 on the image with a visual emphasis that provides visual distinguishability with respect to remaining signage features in the image in Fig. 2 above wherein it is understood that as set forth in Col 9 lines 41 above:
“the new runway 206 is rendered in a second format and labeled with text 208. In an example, a first format, such as a first color, is used for the original runway, and a second format, such as a second color that is different from the first color, is used for the new runway.”; 

2Appl. No. 16/134,305cause the display device to display a traffic hot-spot alert , i.e. given the BRI items 216 “TRAFFIC 4” and “TRAFFIC 3” at a location 210,212 on the route 206 in which a traffic 210 and 212 is currently causing congestion, while the traffic 210, 212 is causing congestion at the location 210 and 212 on the route 206 as shown in Fig. 2 above And explained in for example Col. 9, lines 57+: 
“(32) With continued reference to FIG. 2, symbols representing neighbor traffic/relevant traffic within the pictorial representation are displayed showing their location and orientation (traffic 210, 212, and 214). The symbols for traffic 210, 212, and 214 may also have text labels alongside them (for example, label 216), which provide additional relevant information. In pictorial representation 200,  the neighbor traffic/relevant traffic is not only along the new runway 206, but may cross over it when aircraft 100 is predicted to be at that point.”; 

Wherein given the BRI it is understood that items 212, 210, etc. are “pictorial representation are displayed showing their location and orientation (traffic 210, 212, and 214)” and that they will move along runway 206 as their position changes and 
cause the display device to display a design hot-spot alert 220 on the image when an area on the route includes at least one predefined problematic geometry in Fig. 2 above wherein it is understood that given the BRI the hotspot 220 indicating a “curve” is a “design” of the runway or part of the runways “design” and also as explained above a “bottleneck” is also considered a “design hot spot alert” and as such would be indicated in those locations that a bottleneck may occur. 

While it is considered that Ramachandra teaches the claimed invention as explained above when given the BRI, if applicant is of the opinion that Ramachandra does not appear to expressly disclose: 
the control module is configured to analyze the route to identify relevant signage features, defined as signage features associated with the route; and cause the display device to render the relevant signage features on the image with a visual emphasis that provides visual distinguishability with respect to remaining signage features in the images; and 
B.   a problematic scenarios database comprising predefined problematic geometries; and the control module is configured to cause the display device to display a design hot-spot alert on the image when an area on the route includes at least one predefined problematic geometry,
then resort may be had to the following.

Regarding item A above, it is considered that Ramachandra does indeed appear to disclose the claimed limitations as explained above however Khatwa ALSO teaches in for example the figures below:

    PNG
    media_image7.png
    509
    687
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    702
    625
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    352
    448
    media_image9.png
    Greyscale

And associated descriptive texts a control module 104 is configured to analyze a route to identify relevant signage features 208/210, defined as signage features associated with the route in Col. 8, Line 66 through Col. 9 line 22; 
“(31) As stated previously, in the traditional exocentric view, taxiway centerlines and other features will be displayed in front of the aircraft and will extend to (e.g. fade out) a predetermined distance from the nose of the aircraft; e.g. seventy-five feet. In addition, taxiway identification signs close to the aircraft are displayed as representative of real world signs and are only shown out to a predetermined fixed distance. However, taxiway identification in the distance is rendered in small white lettering. For example, on the display screen shown in FIG. 2, symbology 200 corresponding to host aircraft, is displayed on taxiway WT (WHISKEY TANGO) 202, identified by signage at 201 and 203 and intersected by taxiway U (UNIFORM) 204. As can be seen, taxiway identification signs 208 and 210 close to aircraft 200 are shown prominently as real world signs while taxiways in the distance are identified much less prominently as, for example, by smaller white lettering such as is shown at 206 to reduce the amount of displayed clutter. As the aircraft continues taxiing past one taxiway and approaches another taxiway (in this case taxiway U (UNIFORM)) 204, the real world signage 208 and 210 identifying the approaching runway U 204 fade into view. It should be noted that the rendering of centerline 212 extends only a predetermined distance in front of aircraft 200.” And


cause the display device to render the relevant signage features 208/210 on the image with a visual emphasis that provides visual distinguishability with respect to remaining signage features 208 in the images in for example, in Fig. 2 above, Col. 9, lines 11-16;
“ As can be seen, taxiway identification signs 208 and 210 close to aircraft 200 are shown prominently as real world signs while taxiways in the distance are identified much less prominently as, for example, by smaller white lettering such as is shown at 206 to reduce the amount of displayed clutter.”

and Fig. 9 steps 310 and 312 as explained in Col. 11, Line 60 through Col. 12 line 33:
“(44) In connection with the process 300, the flight deck display system receives, analyzes and/or processes the current geographic aircraft position data (and, possibly, the current heading data) for the aircraft (STEP 302), receives aircraft speed data (STEP 304), and airport feature data (STEP 306). In addition, the process 300 determines if the aircraft speed exceeds a first predetermined speed V.sub.1 (STEP 308). In addition, the process may determine, calculate, or estimate the approximate distance to a particular airport feature associated with the airport field and the time required for the aircraft to reach a designated feature, landmark, marker, point, or element associated with the airport field (STEP 308). For example, STEP 308 could determine the distance to an airport feature and the time for the aircraft to reach the feature at the then current groundspeed. The determination made during STEP 308 will be influenced, based upon, or otherwise dependent upon the current geographic position data, the speed of the aircraft, and/or other aircraft status data such as the current heading data. In addition, the process 300 might determine, calculate, or estimate the approximate physical distance between the current aircraft position and a specific airport feature. For example, this could determine the approximate distance between the aircraft and a point on the runway. In STEP 308, a determination is made as to whether or not the aircraft speed is greater than a predetermined speed. If the aircraft speed does not exceed the predetermined speed, the processor will cause to be rendered on the display only airport features that are less than a predetermined distance D.sub.1 from the aircraft. (STEP 310). If the aircraft speed exceeds the predetermined speed, the processor will cause to be rendered on the display features out to a second predetermined distance D.sub.2 that is greater than D.sub.1 (STEP 312). The relationship between the speed of the aircraft and the distance to which airport features are displayed may be a step function as described above, a linear function, or a combination thereof. As referred to above, the display of features may be coordinated with aural alerts generated by aural annunciator 105 (FIG. 1) (STEP 314).” (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

Examiner note: As is the case here, it is considered that Khatwa teaches an equivalent technique for determining how to display signage that would be obvious to substitute for determining how to display the signage in Ramachandra,

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

Examiner note: As is the case here, it is considered that in the field of applicant's endeavor AND is reasonably pertinent for determining how to display signage that would be obvious to substitute for determining how to display the signage in Ramachandra,

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of generating display commands for concurrently rendering, on an image, relevant signage features 208/210 with a visual emphasis that provides visual distinguishability with respect to the remaining signage features 206 for the express benefit taught by Khatwa above “ to reduce the amount of displayed clutter. “. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the display of Ramachandra would be able to display relevant signage features with visual emphasis that provides visual distinguishability with respect to the remaining signage features and reduce clutter as taught by Khatwa Fig. 2 above and Col. 9, lines 11-16;

“ As can be seen, taxiway identification signs 208 and 210 close to aircraft 200 are shown prominently as real world signs while taxiways in the distance are identified much less prominently as, for example, by smaller white lettering such as is shown at 206 to reduce the amount of displayed clutter.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Khatwa to the prior art of Ramachandra as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding item B above, while it is considered that Ramachandra does expressly teach identifying hotspots and generating a hot spot alert via control module 104 and database 114 having maps and geometries as explained above and in Col. 6, lines 64+
“(20) In various embodiments, the control module 104 is additionally operationally coupled to one or more databases 114. The databases 114 may include an airport features database, having therein maps and geometries, as well as airport status data for the runways and/or taxi paths at the airport; the airport status data indicating operational status and directional information for the taxi paths (or portions thereof). Airport status data also includes hot-spot information, which means known high-congestion areas and details related thereto. Additionally, the databases 114 may include a terrain database, having therein topographical information for the airport and surrounding environment.” (Emphasis added).

PTGSO ALSO teaches a problematic scenarios database comprising predefined problematic geometries; and 

a problematic scenarios database comprising predefined problematic geometries; and the control module is configured to cause the display device to display a design hot-spot alert on the image when an area on the route includes at least one predefined problematic geometry as explained below.

As described in the specification as filed, paragraphs [0002-3] the FAA determined that numerous studies concluded that problematic taxiway/runway geometry was a contributing factor in many runway incursions.  The FAA defines a Runway Incursion as 
Any occurrence at an aerodrome involving the incorrect presence of an aircraft, vehicle or person on the protected area of a surface designated for the landing and take off of aircraft.

PTGSO teaches in for the example, the figures below:

    PNG
    media_image10.png
    445
    876
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    582
    634
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    845
    802
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    224
    1113
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    888
    778
    media_image14.png
    Greyscale

a problematic scenarios database in section 4. GEODATABASE INVENTORY comprising specifically identified problematic geometries ion table 1 above; 
a control module in section 5. operationally coupled to a problematic scenarios database (geodatabase), and the control module is configured to cause a display device to display a design hot-spot alert on an image when an area on the route includes at least one predefined problematic geometry, i.e. a PTG in Figure 4, i.e. the yellow circles at points E1, E2, E3, C1, C2 and C3.as explained below in section 4.3.1;

    PNG
    media_image15.png
    259
    900
    media_image15.png
    Greyscale
 defined as processing the route with (ii) the problematic geometries “4.3.2 Problematic Taxiway Geometry“ 

    PNG
    media_image16.png
    281
    981
    media_image16.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of a control module being configured to access “an airport features database having therein  maps and geometries” to identify and display “design hot-spots” as taught in Ramachandra, Fig. 2, item 220 based on identified problematic geometries of taxiways/runways as taught by the “design hot-spots” based on problematic geometry in PTGSO above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Ramachandra would have the ability to display hotspot alerts by accessing a problematic geometries database as taught by PTGSO.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of PTGSO to the prior art combination of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2, 9 and 17 as stated above Ramachandra does appear to teach the limitation wherein the control module is further configured to, for each of the relevant signage features, progressively increase and decrease its visual emphasis as a function of the current location and heading of the aircraft.  However Khatwa ALSO teaches these limitations in for example, Figure 2 items 208, 210, 203 etc. “…As can be seen, taxiway identification signs 208 and 210 close to aircraft 200 are shown prominently as real world signs while taxiways in the distance are identified much less prominently as, for example, by smaller white lettering such as is shown at 206 to reduce the amount of displayed clutter.” And Col. 9 lines 22-34:
“(32) FIG. 3 illustrates a similar situation wherein aircraft 200 is proceeding down taxiway H (HOTEL) 212. As can be seen, taxiway signage WT 206 and hold bar 214 are prominently displayed proximate aircraft 200, while distant taxiway markers H at 216 and U at 218 are shown in small white letters, once again, to reduce clutter.


(33) Finally FIG. 4 illustrates yet another example of airport markings such a hold short lines 22 and taxiway marking 223 close to aircraft 200 that are prominently displayed, and distant features such as taxiway identification markings 224, 226, and 228 that fade into view on the display as the aircraft approaches.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of a progressively increasing and decreasing the relevant signage feature visual emphasis as a function of the current location and heading of the aircraft. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Ramachandra would have the ability to display relevant signage features while “reducing the amount of displayed clutter”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Khatwa to the prior art combination of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 3, 10 and 18 Ramachandra teaches the limitations wherein the control module is further configured to: 
receive a temporal problem scenario 226 “wet runway” and 224 “dry runway” from an external source 50, 52 “Weather”, etc. wherein it is understood that given the BRI the runway being wet or dry is a temporal problem scenario identified by the weather status and runway conditions of the airport as provided by the weather and surface data sources 52  “(18) External sources 50 communicate with the aircraft 100, generally by way of transceiver 106. External sources include: weather and surface data sources 52, such as a source for meteorological terminal aviation weather reports (METARS), automatic terminal information service (ATIS), datalink ATIS (D-ATIS), automatic surface observing system (ASOS);”;
identify a temporal hot-spot 226 and 224 on the route when the temporal problem scenario is on the route; and 
cause the display device to display a temporal hot-spot alert 226 and 224 when the temporal hot-spot is identified in Ramachandra Fig. 2 above. 
Further, it is considered that as explained above with regard to traffic labels 210 and 212 becoming labeled as a “congestion hot spot” at a location when they become “crowded” so close together that their labels would appear overlap together and then this temporal “congestion hot spot” label would cease to be displayed and labels 210 and 212 would be split back to their individual labels in their respective locations.  

Regarding claims 4, 11 and 19 and the limitation wherein the traffic hot-spot alert, the design hot-spot alert 220, and the temporal hot-spot alert 224, 226 are each visually distinguishable from each other see Ramachandra Fig. 2 above wherein items 220, 224 and 226 each appear visually distinguishable from each other by both shape and the texts within the shapes.  

Regarding claims 5, 12 and 20 and the limitation wherein the traffic hot-spot, the design hot-spot and the temporal hot-spot are collectively referred to as hot-spots see the teachings of Ramachandra above wherein given the BRI it is considered that Ramachandra teaches that the hotspots are collectively referred to as hot-spots because as  taught in the cited locations above “known hotspots for the airport, such as bottleneck areas and areas of high congestion;” ”(33) A hotspot 220, located at a turn in the new runway 206, is indicated by one or more of a symbol and text. The label “dry runway” 224 is placed on runway 19R responsive to determining that runway 19R conditions are dry. The label “wet runway” 226 is placed on runway 19L responsive to determining that runway 19L conditions are wet., and 
wherein the control module is further configured to, for each respective hot-spot alert see Ramachandra Fig. 2,
Appl. No. 16/134,305progressively increase and decrease its visual emphasis as a function of the current location and heading of the aircraft see the teachings of Khatwa above and the obviousness to combine in the rejection of claim 1 above incorporated herein.  

Regarding claims 6, 13 and 20 and the limitation wherein the control module is further configured to, for each temporal hot-spot alert, upon determining that the temporal problem scenario has expired, cease causing the display device to display the temporal hot-spot alert see the teachings of Ramachandra with regard to the wet or dry runway wherein it is understood that as the runway changes from wet to dry or vice versa the display device will cease displaying “wet runway” and then be caused to display “dry runway”.  
Further, it is considered that as explained above with regard to traffic labels 210 and 212 becoming labeled as a “congestion hot spot” at a location when they become “temporally” “crowded” so close together that their labels would appear overlap together and then this temporal “congestion hot spot” label would cease to be displayed and labels 210 and 212 would then be split back to their individual labels in their respective locations.  
While it is considered that Ramachandra teaches the claimed invention as explained above Khatwa ALSO teaches ceasing to display temporal hotspots when it is considered that “data including other aircraft in the vicinity” connotes a temporal hotspot that is only displayed when “in the vicinity” and will cease to be displayed when the other aircraft leaves the vicinity.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of ceasing to display a temporal hotspot when the temporal problem scenario of the aircraft being in the vicinity has expired as taught by at least Khatwa above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the display of Ramchandra would include the ability to cease displaying temporal hotspots it has expired as taught by Khatwa as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of  Khatwa to the prior art of Ramachandra as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10290217 B1 to Ramachandra; Sripathi et al. (Ramachandra) in view of US 9517844 B2 to Khatwa; Ratan et al. (Khatwa)(Cited in the 09/03/2021 IDS) and further in view of Problematic Taxiway Geometry Study Overview (PTGSO) (DOT/FAA/TC-18/2 January 2018 Final Report) further in view of US 20180061243 A1 to SHLOOSH; Ori. and Finally in view of the MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP 2144.04.VI.).

Regarding claims 7 and 14 and the limitation further comprising: 
a speech to text converter (i.e. a voice controller) see Ramachandra Col. 5 lines 58+:
“The user input device 110 and the control module 104 are cooperatively configured to allow a user (e.g., a pilot, co-pilot, or crew member) to interact with display devices in the display system 112 and/or other elements of the system 102, as described in greater detail below. Depending on the embodiment, the user input device 110 may be realized as a cursor control device (CCD), keypad, touchpad, keyboard, mouse, touch panel (or touchscreen), joystick, knob, line select key, voice controller, gesture controller, or another suitable device adapted to receive input from a user. When the user input device 110 is configured as a touchpad or touchscreen, it may be integrated with the display system 112. As used herein, the user input device 110 may be used to for a pilot to accept a runway change or to request a runway change.” (Emphasis added); and 

a feature extractor, 
each operationally coupled to the control module, and wherein the control module is further configured to: 
accept an assigned runway change embedded within a speech command from a controller pilot data link communication (CPDLC) i.e. via the “voice controller” and the pilot accepting a runway change; 
convert the speech command into text via the voice controller; and 
accept the assigned runway from the text see Ramachandra Col. 5 lines 58+ above “When the user input device 110 is configured as a touchpad or touchscreen, it may be integrated with the display system 112. As used herein, the user input device 110 may be used to for a pilot to accept a runway change or to request a runway change.”.

While Ramachandra expressly discloses “ the transceiver 106 supports bidirectional pilot-to-ATC (air traffic control) communications via a datalink.” Ramachandra does not appear to expressly disclose:
 the control module is configured to “receive the assigned runway embedded within a speech command from air traffic control (ATC); 
convert the speech command into text; and 
extract the assigned runway from the text.

Regarding item A. above, Shloosh teaches a control module configured to receive the assigned runway embedded within a speech command from air traffic control (ATC) or a controller pilot data link communication (CPDLC) in paras;
“[0005] There are two different systems for implementing Controller Pilot Data Link Communications (CPDLC) for commercial aircraft. The first CPDLC system is referred to as the Future Air Navigation System (FANS), or FANS CPDLC. FANS based programs are typically implemented on an aircraft's Flight Management Computer (FMC), also referred to as the Flight Management System (FMS), and communicate with Air Traffic Control (ATC) stations using text based messages communicated over the Aircraft Communications Addressing and Reporting System (ACARS). The second CPDLC system is implemented over the Aeronautical Telecommunication Network (ATN) via an aircraft's Communication Management Function (CMF) and is commonly referred to as ATN CPDLC. It is typical to consider the CPDLC Display unit (CPDLCDU) as the interface for communicating with the Pilot.

[0006] Voice communication between ATC and pilots typically use radio frequency (RF) in the frequency range of 108 MHz through 139 MHz, the frequency range varies between geographical areas and countries. It is typical for each type of ATC operation to use a different frequency. It is typical to use a dedicated frequency for each area of the airport in an airport with many taxiways or more than one tower. It is also typical for a large airport or an airport with several runways to use a dedicated frequency for each runway or a set of runways. Two Types of ATC operations related to the movement of aircraft within an Airport, first, a Ground ATC, for moving aircraft to and from the runway via taxiways, and, second, a Runway ATC for all runway operations, including takeoff, landing and crossings. It is common to consider both types of ATC operations as a Tower ATC. In small airports, it is typical for one single ATC to execute both Ground ATC and Runway ATC operations.

[0015] Two types of technology are used for ATC to assign taxi routes, One type is where an ATC verbally instructs a pilot of an aircraft to use a taxi route at an airport. The taxi route may be from any point within the airport to another. ” (Emphasis added) wherein it is understood that a taxi route at an airport includes an assigned runway to taxi to see para:

“[0077] route: A sequence of several taxiways and/or junctions and/or crossings and/or holding positions and/or gates within or near the airport. A route may also be in the air where it comprised of altitudes, speeds, holding patterns, points such as NAVAID, GPS routes, airways and the like. A route may also include the runway for taking off and/or runway for landing. “, and

converting a speech command into text in para:
“[0413] FIG. 28 illustrates a flow diagram of the processes in a method within the AMS [320] to automatically recognize and reply to Pilot requests over ATC voice frequency. 2802 sends the incoming voice to an external software package that outputs the equivalent text. 2803 looks within the data (2804) for known words that are within the text. 2805 matches the known commands, if there are no matches, the process is terminated 2806. Once there is a match between one of the words from the known words in 2804 with the incoming text, 2807 retrieves the request code associated with the matched word. 2808 processes the data associated to the code. If the code is a request in 2809, depending on the request type, 2810 retrieves the data from the appropriate database and outputs the data to 2812 converting the text to a voice. once 2812 converts the data to voice, 2813 will sound the voice over the ATC radio frequency.”; 

And Claims
1. A computer implemented method for autonomous or automatic management of airport air traffic control, the method comprising: automatically generating and exchanging control messages of data information between the airport air traffic control and a specific aircraft's pilot via a data link connecting the airport air traffic control system and the interface and control systems within the aircraft by executing a selected predefined control message; automatically generating and exchanging control and data voice messages between the airport air traffic control and plurality of aircraft's pilots via voice communication channels connecting the airport air traffic control system and the interface and control systems within the aircraft by executing a selected predefined control message; continuously updating information on the position of all aircrafts within the control zone of the airport air traffic control from airborne avionics and ground sensors; continuously updating information regarding the status of the runways, junctions, taxiways, weather conditions, debris, birds within the control zone of the airport air traffic control from authorized reporting bodies such as controllers, pilots, external systems; displaying operational information on cockpit display according to the flight stage of the aircraft and relevant airport traffic; enabling the pilot to send requests and/or responses over voice channels or data link channels; recording all information exchanged via the audio and data communication channels, all sounds within the cockpit, flight performance data from aircraft sensors and avionics; and displaying information to the controller and enabling him to manage related associated airport automated operations either by touch screen, data entry, mouse or by hand gestures. And 

2. The method of claim 1, further comprising the steps of: executing voice recognition on voice messages received from aircraft's pilot; automatically converting received message to text message; and automatically synthesizing text to speech.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a receiving an assigned runway from an ATC and converting speech to text. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Ramachandra would have the ability to receive an assigned runway from an ATC and convert speech to text” in support of “voice control”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shloosh to the prior art combination of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding item B above, while Ramachandra does expressly teach voice control including a pilot accepting an assigned change runway, and Shloosh teaches receiving runway assignments from the ATC, the combination of Ramachandra above does not appear to expressly disclose receiving the assigned runway embedded within a speech command from air traffic control (ATC) or a controller pilot data link communication (CPDLC); converting the speech command into text; and extracting the assigned runway from the text from the ATC or CPDLC.

MPEP 2144.04.VI. teaches: 
A.    Reversal of Parts 
    PNG
    media_image17.png
    18
    19
    media_image17.png
    Greyscale

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

As is the case here, mere reversal of which voice the assigned runway is extracted from would be an obvious modification since Shloosh expressly teaches “where an ATC verbally instructs a pilot of an aircraft to use a taxi route at an airport.”

    PNG
    media_image17.png
    18
    19
    media_image17.png
    Greyscale

B.    Duplication of Parts 

    PNG
    media_image17.png
    18
    19
    media_image17.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As is the case here, duplicating the converting of text to speech to extract an assigned runway from the ATC or CPDLC instead of the Pilot itself parts has no patentable significance BECAUSE NO new OR unexpected result is produced.  Indeed it would appear to be easier on the pilot for the system to automatically extract the assigned runway from the ATC voice commands. 
    PNG
    media_image17.png
    18
    19
    media_image17.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image17.png
    18
    19
    media_image17.png
    Greyscale


In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

As is the case here “shifting” where the voice recognition is applied and how the assigned runway is extracted would be an obvious matter of design choice.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a receiving an assigned runway from a voice message of an ATC and converting the ATC voice message of speech to text. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Ramachandra would have the ability to receive an assigned runway from an ATC voice message and convert speech to text as set forth in the “voice control” of Ramachandra.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP 2144.04.VI. to the prior art combination of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20120021740-A1 to Vaidyanathan; Ravi teaches that “hot-spots” are known in the art to occur at ground station as overloading a network in for example, paras:
“[0007] In particular, the current state of the art will result in all aircraft bound to the same destination airport associating to the same ground station, irrespective of the capacity available at the ground station. This could in turn result in highly loaded "hot spots"--VGSs that are heavily loaded along an aircraft's flight path, while adjacent VGSs with acceptable signal quality and low loading, will be not be selected by the aircraft. 

[0014] In a heavily loaded VDL-2 network, it would be possible to overload a VGS by offering more packet traffic to it than it can accommodate thus resulting in deterioration of quality of service metrics associated with the VGS (e.g., latency). Such overloads are possible even if the aggregate capacity of the VDL-2 system is sufficient to carry the aggregate offered load. Overloads like this can occur when air traffic is spatially non-uniformly distributed, creating "hot-spots" on certain VGSs. Since aircraft are constrained to flight paths, such spatial non-uniformity is inevitable. The present invention presents a technique that can alleviate "hot-spot" overloading using a predictive load balancing technique that works within the constraints of the current VDL-2 standards.”

US-7117089-B2 to Khatwa; Ratan teaches in Col 7 lines 7+ that “hot spots” are also known in the art to include “local runway incursions”:
“Accordingly, a ground runway awareness and advisory system is provided having a database having stored data describing airport features of interest that may include but are not limited to positions of runways and taxiways, aprons, gate areas, vehicle lanes and perimeter roads and areas where ground vehicles are authorized to drive and designated entrance and exit points to these areas; boundaries of the movement versus non-movement areas on the airfield; prohibited or restricted access areas; locations where vehicles may be parked or serviced; and local runway incursion "hot-spots" which are areas with a known increased risk of runway incursions, taxiway transgressions, or other unsafe conditions. “

US-20150239574-A1 to Ball; Jerry also teaches it is known in the art for “hot-spots” to be displayed in an aircraft in Figures 6 and 7 as explained in for example, para:
	“[0056] FIG. 6 and FIG. 7 should be viewed together. FIG. 6 illustrates a still further exemplary aircraft display screen 600 in accordance with an exemplary embodiment. Aircraft display screen 600 is a partial display that includes hot spot 602, with associated note A 604. Hot spots refer to ICONs that, when hovered over, display additional information. Hot spot 606 has note B 608 associated with it, as well as an associated VOR radial with bearing number at arrow 612 and VOR radial with bearing number at arrow 614. The VOR radials are used to create and identify intersections on a route segment on a given procedure. Again, note A 604, note B 608 and note G 616 may be chart data labels, chart notes, pilot generated notes or some combination thereof”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220520                                                                                                                                                                                                    


/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665